NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BOBBY TUCKER,                                   No. 16-35617

                Plaintiff-Appellant,            D.C. No. 2:15-cv-00570-MJP

 v.
                                                MEMORANDUM*
CLAREMONT AT WALDEN LLC; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Marsha J. Pechman, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Bobby Tucker appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging federal and state law claims related to the

denial of housing. We have jurisdiction under 28 U.S.C. § 1291. We affirm in

part, vacate in part, and remand.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In Tucker’s opening brief, Tucker failed to address any of the grounds for

dismissal, and has therefore waived his challenge to the district court’s order. See

Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[W]e

review only issues which are argued specifically and distinctly in a party’s opening

brief.” (citation and internal quotation marks omitted)); Acosta–Huerta v. Estelle, 7

F.3d 139, 144 (9th Cir. 1993) (issues not supported by argument in pro se

appellant’s opening brief are waived). However, because the district court lacked

an independent basis for subject matter jurisdiction over the state law claims

against defendants Chan and the Seattle Office of Civil Rights, dismissal as to

these defendants should have been without prejudice. See Kelly v. Fleetwood

Enters., Inc., 377 F.3d 1034, 1036 (9th Cir. 2004) (“[B]ecause the district court

lacked subject matter jurisdiction, the claims should have been dismissed without

prejudice.”). We vacate the judgment in part and remand for the district court to

dismiss the state law claims against these defendants without prejudice.

      The parties shall bear their own costs on appeal.

      AFFIRMED in part, VACATED in part, and REMANDED.




                                          2                                      16-35617